By the Court, Dickerson, J. The plaintiff in error insists, that there was no debt due by Oliver to Gray, but to them jointly, as partners. “We apprehend there is nothing in the contract constituting them partners. There is certainly no community of profit and loss arising out of their agreement. It amounts, in our opinion, to a mere joint interest in the horse alone, and an agreement on the part of Oliver to pay Gray one-half of the actual expenses incurred in keeping him. , They styled themselves partners in the contract, yet the nature and terms of the agreement clearly show they are merely part owners. Nicholl vs. Mumford, 4 J. C. R. 529. Ex parte Parry, 5 Ves. 575. 3 Kent's Com. 16, 17. The debt accrued to Gray, in his individual character; and, as it was mutual, and subsisting with Oliver’s demand against him, it was a proper subject pf set-olf. Judgment affirmed.